Citation Nr: 0200364	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  97-00 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed schizophrenia.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel





INTRODUCTION

The veteran served on active duty from April 1979 to April 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the ROIC.  

In a September 1998 decision, the Board determined that new 
and material evidence had been submitted to reopen the claim 
of service connection for a psychiatric disorder and remanded 
the case for additional development of the record and a de 
novo review by the ROIC.  

In a decision promulgated in June 2000, the Board denied the 
veteran's claim of service connection for schizophrenia.  
Then, the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  

In a May 2001 Order, the Court granted the Appellee's Motion 
to Remand, vacating the Board's decision and remanding for 
additional proceedings.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

In addition, because the ROIC has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

The recent statements received from the veteran indicate that 
he is incarcerated.  It appears from previous evidence 
received that the veteran is receiving psychiatric treatment 
or counseling while incarcerated.  The ROIC should obtain 
records of any such treatment and counseling.  

The veteran underwent a VA examination in April 1999.  Since 
considerable psychiatric evidence has been submitted, the 
veteran should be afforded another VA psychiatric examination 
to determine the nature and severity of the claimed 
innocently acquired psychiatric disorder.  

For the foregoing reasons, the claim is REMANDED for the 
following actions:

1.  The ROIC should take appropriate 
steps to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
psychiatric disability since service-
particularly from the State Correctional 
Institution of Dallas.  After obtaining 
any necessary authorization from the 
veteran, the ROIC should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  Then, the ROIC should schedule the 
veteran for a VA psychiatric examination 
to determine the nature and severity of 
the claimed innocently acquired 
psychiatric disorder.  All efforts made 
toward conducting the examination should 
be documented in the claims folder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should elicit from 
the veteran and record a complete 
clinical history referable to the claimed 
psychiatric disorder.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  Then, the ROIC must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the ROIC should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the 
ROIC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



